Title: From George Washington to John Stanwix, 4 March 1758
From: Washington, George
To: Stanwix, John



My dear Collo.
Mount Vernon 4th March 1758

Your favours of the 13th Jany and 24th Ulto with part of a Letter from Lord Loudoun was this day deliverd me; in the latter you condescend to ask my opinion of Major Smith: Is not his Plan a sufficient testimony of his Abilities? Can there be a better Index to the Man than his scheme for reducing the Enemy on Ohio? and his expeditious March of 1000 Men to Detroit? surely he intended to provide them first with Wings, to facilitate their Passage over so Mountainous & extensive a Country; else whence comes this Flight?

As I am unacquainted with the Navigation of those Rivers he purposes to traverse, so consequently, I cannot be a Competent judge of the Plausability of his Scheme; but the distance is so great, and that thrô an Enemy’s Country, (for we have too much Reason to believe the Indians on Ohio are Enemies to Us) that I must look upon it as a Romantick whim that may subsist in Theory, but must fail in practice; for if we are strong enough to attempt the Reduction of the Ohio what necessity is there for Our making such a Compass about, and leaving Fort Duquesne behind Us which is the Scource from whence proceeds all our Ills—and if we are too weak to attempt this place, what have we to expect by leaving it in Our Rear but absolute Destruction; while the French have the Indians at Command.
These Sir are my Sentiments on Major Smiths Plan—and in regard to the Person, if I have been rightly informd in the matter, he actually had a Commission to Command a Ranging Company and obtaind that Commission by making promises he never coud Comply with. He was judged by those better acquainted with him than I, to be quite unfit to Command even a Company; and lost the Blockhouse by suffering his Men to go from, and return to him at pleasure; which the Indians remarking, made their advantage of, and attack’d his Works when he was left in it with a very few Men, and unable to defend it—It is nevertheless agreed on all hands that he made a gallant defence, but I never heard of any Capitulation that was granted him.
I have never had the pleasure of seeing Major Smith but have been favourd with a Letter from him wherein he politely professes some concern at hearing of my Indisposition, and not meeting with me at Winchester; but desires at the same time that I will attend him at his House in Augusta—about 200 Miles from this! or in Williamsburg by the 20th Instt when I suppose he intends to Honr me with his Orders.
I have never been able to return to my Command since I wrote to you last—my disorder at times returning obstinately upon me in spight of the efforts of all the Esculapion Tribe I have yet had an oppertunity of trying—At times I have been reducd to great extremity, and have now some Reason to apprehend an approaching Decay being visited with several Symptoms of that Disorder—I am under a strict Regimen, and

shall set of to morrow for Williamsburg to receive the Advice of the best Physicians. My Constitution I believe has receivd great Injury, and as nothing can retrieve it but the greatest care, & most circumspect Conduct—As I now see no prospect of preferment in a Military Life—and as I despair of rendering that immediate Service which this Colony may require of the Person Commanding their Troops, I have some thoughts of quitting my Command & retiring from all Publick Business, leaving my Post to be filld by others more Capable of the Task; and who may perhaps, have their Endeavours crownd with better success than mine has been. Wherever I go, or whatever becomes of me I shall always feel the sincerest, & most affecte regard for you—and am Dr Sir Yr most Obedt & Obligd Hble Servt

Go: Washington

